DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/20/2022 has been entered.

Status of Claims
Claim(s) 1-5, 7-8, 12, 14-18 is/are pending of which Claim(s) 1 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
First Argument:
	Applicant asserts that Hasso does not disclose the new limitation of “support ribs are substantially at a right angle relative to the body portion”.


	Examiner’s Response:
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive. Annotated Fig. 4 and Fig. 1 of Hasso shows the indicated first and second longitudinal support ribs wherein these ribs as shown are generally extending perpendicularly away from the center of the body portion 17, thus the ribs are substantially at a right angle relative to the body portion 17 as “substantially” is a known broad term and being substantially perpendicular relative to the body portion 17 as such provides for being “substantially at a right angle” to the body portion 17. As claimed, the claim language is found to be too broad still and is covered by the disclosure of Hasso, thus Examiner finds this argument not persuasive.
Second Argument:
	Applicant asserts that Hasso does not disclose the free ends being “on both sides”.
	Examiner’s Response:
	Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive. Annotated Fig. 4 of Hasso shows the indicated “free ends” wherein these two free ends on each of the first and second longitudinal support ribs are on “both sides” of each rib as the upper parallel edge being a free end is a top side of each rib and the lower parallel edge being a free end is the lower side of each rib thus there being two free ends on both sides of each rib.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7-8, 12, 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Bluecher Hasso (WO 2010133268 A1) (refer to previously attached translation for line references, see previously attached foreign pdf), henceforth Hasso, in view of Baek (WO 2007058442 A1) (see previously attached foreign pdf).
Regarding claim 1, Hasso discloses a mask 1 (See Figures 1-4), comprising: 
a mask body 2 (See Figures 1-3, see lines 118-120 and lines 146-152) having a width direction and a length direction (See Figures 1-2 in view of Annotated Figure 4, wherein the vertical direction is a width direction, and the horizontal direction is a length direction); and 
a support 10 (See Figures 1-2 and 4, where the dashed lines in Fig. 1-2 is the support 10) configured to support the mask body 2 (see lines 153-162, wherein the support 10 provides stiffness to the mask body 2 thereby supporting the mask body 2), comprising: 
a first sealing portion 11b (See Figure 4) arranged on one end of the support 10 (top end) and configured to be fitted to a nose of a user (See Figure 1, and lines 209-213 where the portions 11b fit to a nose); and 
a second sealing portion 11e arranged on another end of the support 10 (See Figure 4, bottom end) and configured to be fitted to a lower jaw of the user (see Figures 1-2, wherein portion 11e is conforming to the jaw of a user, and see lines 222-234, wherein section 11e conforms to the underside of the chin which is the jaw to allow opening and closing of the jaw/mouth),
wherein the support 10 further comprises a single transversal rib body portion 17 (See Annotated Figure 4, wherein this is an elongated structure being rib shaped, and is transversal across the length direction) extending in the width direction (See Annotated Figure 4, wherein the width of the body portion 17 extends in the width direction) for connecting the first sealing portion 11b and the second sealing portion 11e (see lines 239-240),
first and second longitudinal support ribs (See Annotated Figure 4 below) respectively extending from a middle of the body portion 17 in opposite directions in the length direction (See Annotated Figure 4) such that the first and second longitudinal support ribs are substantially at a right angle relative to the body portion 17 (See Annotated Fig. 4 and Fig. 1, wherein the indicated first and second longitudinal support ribs are generally extending perpendicularly away from the center of the body portion 17, thus the ribs are substantially at a right angle relative to the body portion 17 as “substantially” is a broad term and being substantially perpendicular as such provides for being “substantially at a right angle”) to form a cross shape (Annotated Figure 4, wherein the structure of 10 creates a cross shape through the portions 11a intersecting into the body portion 17, the entire structure 10 of Hasso is creating a basic cross shape consistent with a plus sign (+) being a basic example of a “cross”; see wherein body portion 17, the support ribs, and third sealing portions 11a coincide with a “transverse” aspect of the cross shape and the 11b, 11c, 11d, and 11e portions coincide with upright aspect),
two third sealing portions 11a (See Annotated Figure 4 and Figure 1) extending in the width direction of the mask body 2 (See Annotated Figure 4 and Figure 1, wherein the width of the two third sealing portions extends in the width direction, and further see Annotated Figure 4 and Figure 1, wherein the portions 11a curve partially upwardly in the width direction, thus extending in that direction), 
a first third sealing portion 11a-1 (Annotated Figure 4, the left third sealing portion 11a) attached to an end of the first longitudinal support rib (See Annotated Figure 4, wherein there is a provided dotted line demarcating the end of the first, left, longitudinal rib and the beginning of the first, left, third sealing portion 11a-1, wherein as they are integrally connected the third sealing portion 11a has its attached to the end of first longitudinal rib), having two free ends on both sides of the first longitudinal support rib (See Annotated Figure 4, wherein the indicated edges of the first, left, third sealing portion 11a-1 has two free parallel edges which are also ends; wherein these two free ends are on “both sides” as the upper parallel edge is a top side of the first rib and the lower parallel edge is the lower side of the first rib thus being on both sides) and configured to be fitted to at least a part of a first cheek of a user (See Figure 1, wherein the left, first, third sealing portion 11a is fitted to a first, left, cheek of a user),
a second third sealing portion 11a-2 (Annotated Figure 4, the right third sealing portion 11a) an end of the second longitudinal support rib (See Annotated Figure 4, wherein there is a provided dotted line demarcating the end of the second, right, longitudinal rib and the beginning of the second, right, third sealing portion 11a-2, wherein as they are integrally connected the third sealing portion 11a is attached to the end of the second longitudinal support rib), having two free ends on both sides of the second longitudinal support rib (See Annotated Figure 4, wherein the indicated edges of the second, right, third sealing portion 11a-2 has two free parallel edges which are also ends; wherein these two free ends are on “both sides” as the upper parallel edge is a top side of the second rib and the lower parallel edge is the lower side of the second rib thus being on both sides) and configured to be fitted to at least a part of a second cheek of a user (See Figure 1, wherein the right, second, third sealing portion 11a-2 is fitted to a second, right, cheek of a user);
the first sealing portion 11b, the second sealing portion 11e, and two third sealing portions 11a are independent of one another (See Annotated Figure 4, wherein each of these portions could be altered in shape, material, etc. and the other portions would not be affected by those changes, thus the portions are independent).

    PNG
    media_image1.png
    457
    746
    media_image1.png
    Greyscale

Hasso does not disclose wherein the first sealing portion 11b is attached at its middle to an end of the body portion and has two free ends, and the second sealing portion 11e is attached at its middle to the other end of the body portion and has two free ends.
	However, Baek teaches an analogous face mask 100 (See Figure 1) comprising an analogous support 20 with an analogous first sealing portion 24/25 adapted to the nose of a user (Fig 1-2) and an analogous second sealing portion 26 adapted to a chin of the user (See Figures 2-3, and see [7, 10] wherein this mask is designed to form a seal) and an analogous body portion 22 (See Figures 2-3), the first sealing portion 24/25 comprising analogous fitting portions (See Baek Annotated Fig. 2 with free ends), the second sealing portion 26 comprising an analogous fitting portion with a free end (Fig. 2-4 and Annotated Figure 2 of Baek, the sealing portion 26 has a fitting portion with a free end which fits to the jaw and chin of a user as seen in Fig. 3), wherein the first sealing portion 24/25 is attached at its middle to an end of the body portion 22 (See Fig. 2) and has two free ends (Fig. 2, the ends of the two wings of portion 24/25 are free ends), and the second sealing portion 26 is attached at its middle to the other end of the body portion 22 (See Fig. 2) and has two free ends (Fig. 2, there are two free ends at opposite lengths of the sealing portion 26), wherein these analogous sealing portions enables the user to breath better when using mask 100 and enables a close fit to the nose and chin of the user while also sealing the interior of the mask 100 from bad air/dust entering (see paragraphs [6-10, 25]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first sealing portion 11b, second sealing portion 11e, and body portion 17 of Hasso to have the structure of the analogous sealing portions 24/25/26 and body 22 to provide the first sealing portion to be attached at its middle to an end of the body portion and have two free ends, and the second sealing portion to be attached at its middle to the other end of the body portion and has two free ends, as taught by Baek, in order to enable a complete seal for dust in the mask 1 of Hasso while also enabling the user to breathe easier and providing an improved fit on the nose and chin of the user (see Baek [6-10, 25]).

    PNG
    media_image2.png
    472
    543
    media_image2.png
    Greyscale

Regarding claim 2, Hasso in view of Baek discloses the invention of claim 1 above.
Hasso in view of Baek discloses wherein the first sealing portion 11b comprises (the shape of the first sealing portion 11b of Hasso has been modified in claim 1 above to have the shape of the analogous sealing portion 24/25 in Baek) (See Figures 2-3 of Baek): 
a matching portion adapted to a shape of the nose of the user (See Annotated Figure 2 of Baek, further see [25] wherein the area near reference 25 is bent to the shape of the nose), and 
two first fitting portions connected with the matching portion (See Annotated Figure 2 of Baek), wherein the two first fitting portions are arranged on both sides of the matching portion (See Annotated Figure 2) and are adapted to shapes of both sides of the nose of the user (See Annotated Figure 2, and Figure 1 of Baek, and [25] wherein these portions 24 are adapted to the shapes of the sides of the nose of the user).
Regarding claim 3, Hasso in view of Baek discloses the invention of claim 1 above.
Baek further teaches wherein the second sealing portion 26 comprises a first undulating portion adapted to the lower jaw of the user  (See Annotated Figure 2 of Baek, wherein the sealing portion 26 comprises the “fitting portion” which adapts to the lower jaw of the user as seen in Fig. 3; wherein this is an “undulating” portion as “undulating” is being interpreted as a curved surface/object based on the instant disclosure of the invention, and herein this can be seen to be curved), and both ends of the first undulating portion adapted to bend toward a face of the user (See Fig. 2-4, wherein the undulating portion/fitting portion of 26 has its two free ends bending inwardly toward the face of the user).
Regarding claim 4, Hasso in view of Baek discloses the invention of claim 1 above.
Hasso further discloses at least part of the body portion 17 protrudes away from a face of the user (See lines 241-242, where the body portion 17 may form an exhalation valve 9, and as seen in Figure 2, this valve 9 protrudes away from the face, thus the body portion 17 protrudes away from the face).
Regarding claim 5, Hasso discloses the invention of claim 1 above.
Hasso further discloses that the mask body 2 comprises a folding portion 18 formed by folding at least part of the mask body (see lines 257-258 and lines 285-295 and Figure 2, where there is a fold at portion 18).
Regarding claim 7, Hasso in view of Baek discloses the invention of claim 1 above.
Hasso discloses the ends of the first and second longitudinal support ribs (See Annotated Figure 4 of Hasso, wherein the dotted lines indicate the end of the rib area) connected with the third sealing portions 11a adapt to bend toward a face of the user (see Figures 1-2, wherein indicated support ribs in the Annotated Figure 4 of Hasso, show the rib area bending toward the face of the user).
Regarding claim 8, Hasso in view of Baek discloses the invention of claim 1 above.
Hasso discloses the first and second longitudinal support ribs (See Annotated Figure 4) are made of plastic (see lines 249-254, wherein the entire support 10 may be made of plastic, thus the support ribs are also made of plastic).
Regarding claim 12, Hasso in view of Baek discloses the invention of claim 1 above.
Hasso further discloses wherein: each of the two third sealing portion 11a comprises a second undulating portion (See Annotated Figure 4, wherein the end of 11a may be called the undulating portion because lines 206-209 state that the free ends of 11a may be angled upwards and inwards thus being curved, wherein undulating is being interpreted as curved based on the instant disclosures apparent usage of the word) adapted to the cheek of the user (See Figures 1-2, where the free ends are adapted to the cheeks), and both ends of the second undulating portion (See Annotated Figure 4, where there are two second undulating portions thus “both ends”, or alternatively the side edges of the indicated “undulating portions” are also ends) adapt to bend toward a face of the user (See Figures 1-2 and Annotated Figure 4, and lines 206-209 where the free ends of the third sealing portions 11a bend toward the face, thus so do the indicated undulating portions of the third sealing portions 11a).
Regarding claim 14, Hasso in view of Baek discloses the invention of claim 1 above.
Hasso discloses a face contacting layer 19 connected with an edge of the mask body 2 adapted to face a face of the user (See Figure 3 and lines 301-307, wherein 19 will face the face of the user), and the support 10 is positioned between the face contacting layer 19 and the mask body 2 (See Figure 3 wherein the support 10 (here 11) is between the outer cover of the mask body 2 and the layer 19).
Regarding claim 15, Hasso in view of Baek discloses the invention of claim 14 above.
Hasso discloses wherein the face contacting layer 19 is provided with an opening portion adapted to a mouth and the nose of the user (see lines 301-307, wherein layer 19 extends around the entire edge making a ring and see further Figure 3 where it is apparent the 19 makes a ring structure that has an opening in the middle; see Figures 1-2, where if 19 is provided only along the edge as disclosed in Hasso, then the opening of the ring structure would be adapted to the mouth and nose).
Regarding claim 16, Hasso in view of Baek discloses the invention of claim 14 above.
Hasso discloses wherein the face contacting layer 19 is made of an impermeable soft material (see lines 301-307, wherein the layer 19 may be made of soft polyurethane and polyurethane is an inherently impermeable material, see http://knowledgecenter.mearthane.com/polyurethanewaterproof and https://www.alpinetrek.co.uk/base-camp/lets-talk-about-pu-coatings/#:~:text=When%20used%20in%20its%20liquid,into%20a%20permanent%20waterproof%20treatment.&text=The%20PU%20coating%20has%20extremely,applied%20once%20or%20multiple%20times for example).
Regarding claim 18, Hasso in view of Baek discloses the invention of claim 1 above.
Hasso discloses wherein the support 10 is made of plastic (see lines 249-254).

Claims 14-17 is rejected under 35 U.S.C. 103 as being unpatentable over Hasso (WO 2010133268 A1) (refer to previously attached translation for line references) in view of Baek (WO 2007058442 A1) (see previously attached PDF) in view of Shigematsu (US 7086400 B2).
Regarding claim 14, Hasso in view of Baek discloses the invention of claim 1 above.
Hasso discloses a face contacting layer 19 connected with an edge of the mask body 2 adapted to face a face of the user (See Figure 3 and lines 301-307), and the support 10 is positioned between the face contacting layer 19 and the mask body 2 (See Figure 3 wherein the support 10 (here 11) is between the outer cover of the mask body 2 and the layer 19). 
However, this is not as exactly disclosed in the instant specification.
So Shigematsu further teaches an analogous face mask (See Figure 1) with an analogous support 5 (See Figures 1-2) and an analogous mask body 1 (See Figure 1) wherein the mask has been further provided with an analogous face contacting layer 2 (Col. 2 lines 35-42, face seal 2, see Col. 3 lines 3-13) connected with an edge of the mask body 1 facing the face of the user (See Figures 1-2, and Col. 3 lines 8-13 wherein the layer 2 is attached to the edge (outer periphery and further see Figure 3f) of the mask body 1), and the support 5 is positioned between the face contacting layer 2 and the mask body 1 (See Figure 1 where the support 5 may be seen on the inner side of the mask body 1 but not on the inner side of the layer 2), wherein this face contacting layer 2 (face seal 2) provides gas impermeability and a better fit to the face (See Col. 2 lines 11-24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the mask 1 of Hasso with the face seal 2 as taught by Shigematsu (with the relations between the mask body and support as taught above) in order to provide gas impermeability and a better fit to the face (See Shigematsu Col. 2 lines 11-24).
Regarding claim 15, Hasso in view of Baek in view of Shigematsu discloses the invention of claim 14 above.
As combined, Shigematsu further teaches wherein the face contacting layer 2 is provided with an opening portion (See Annotated Figure 3c and 3f below) adapted to the mouth and the nose of the user (See Col. 2 lines 11-24, wherein the ring shape making the hole fits around the mouth and nose) (also the mask opening will implicitly be capable of matching with a nose or mouth depending on the size of human the mask is put on i.e. baby, child, adult, etc.).

    PNG
    media_image3.png
    324
    547
    media_image3.png
    Greyscale

Regarding claim 16, Hasso in view of Baek in view of Shigematsu discloses the invention of claim 14 above.
As combined, Shigematsu further teaches wherein the face contacting layer 2 is made of an impermeable soft material (See Col. 2 lines 3-24, wherein has no gas permeability thus impermeable and the fabric is soft).
Regarding claim 17, Hasso in view of Baek in view of Shigematsu discloses the invention of claim 14 above.
As combined, Shigematsu further teaches wherein materials for preparing the face contacting layer comprise at least one of the following materials: a polyethylene material, and a composite material of polyester and polyurethane (see Col. 2 lines 3-10, wherein the face seal 2 is made of a lamination (composite) of polyester and polyurethane).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        7/27/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786